Exhibit 99.3 COVENANT GROUP HOLDINGS INC. CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2009 (UNAUDITED) ASSETS CURRENT ASSETS Cash & cash equivalents $ 1,004,006 Accounts receivable, net 4,508,514 Retentions receivable 1,173,291 Prepayment 126,454 Other receivables 372,218 Inventory 295,189 Intangible assets 144,705 Total current assets 7,624,377 NON-CURRENT ASSETS Retentions receivable 190,921 Property and equipment, net 68,387 Goodwill 2,134,323 Total non-current assets 2,393,631 TOTAL ASSETS $ 10,018,008 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 3,052,343 Unearned revenue 35,621 Tax payable 645,782 Accrued liabilities and other payables 192,116 Dividend payable 346,293 Short-term loans 485,973 Total current liabilities 4,758,128 CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY Common stock, $0.00001 par value, 20,000,000 shares authorized, 6,230,000 shares issued and outstanding as of September 30, 2009 62 Paid in capital 5,170,401 Statutory reserve 87,915 Accumulated other comprehensive income 1,502 Retained earnings - Total stockholders' equity 5,259,880 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 10,018,008 1 COVENANT GROUP HOLDINGS INC. CONSOLIDATED STATEMENT OF INCOME AND OTHER COMPREHENSIVE INCOME FROM INCEPTION (JUNE 10, 2009) TOSEPTEMBER 30, 2009 (UNAUDITED) Net sales $ 2,957,242 Cost of goods sold (2,325,551 ) Gross profit 631,691 Operating expenses Selling expenses (38,050 ) General and administrative expenses (455,312 ) Total operating expenses (493,362 ) Income from operations 138,329 Non-operating income (expenses) Interest income 157 Interest expense (762 ) Other income 1,203 Other expenses (14 ) Total non-operating income 584 Income before income tax 138,913 Income tax expense (34,242 ) Net income 104,671 Other comprehensive item Foreign currency translation 1,502 Comprehensive Income $ 106,173 2 COVENANT GROUP HOLDINGS INC. STATEMENTS OF STOCKHOLDERS' EQUITY FROM INCEPTION (JUNE 10, 2009) TOSEPTEMBER 30, 2009 (UNAUDITED) Common stock Other comprehensive income Shares Amount Paid in capital Statutory reserves Retained earnings Total Balance at inception (June 10, 2009) - $ - $ - $ - $ - $ - $ - Issuance of funders' shares 6,230,000 62 (62 ) - Net income for the period - 104,671 104,671 Acquisition of subsidiaries at June 24, 2009 - - 5,432,263 67,737 - - 5,500,000 Dividend declared - - (261,800 ) - - (84,493 ) (346,293 ) Transfer to statutoryreserves - - - 20,178 - (20,178 ) - Foreign currency translation gain - 1,502 - 1,502 Balance at September 30, 2009 6,230,000 $ 62 $ 5,170,401 $ 87,915 $ 1,502 $ - $ 5,259,880 3 COVENANT GROUP HOLDINGS INC. CONSOLIDATED STATEMENT OF CASH FLOW FROM INCEPTION (JUNE 10, 2009) TOSEPTEMBER 30, 2009 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 104,671 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 23,096 Change in allowance for doubtful accounts 27,406 (Increase) decrease in current assets, net of effect of acquisition: Accounts receivable (732,806 ) Retentions receivable (7,818 ) Advance to suppliers - Other receivable (84,674 ) Prepayment 112,574 Inventory (77,128 ) Increase (decrease) in current liabilities, net of effect of acquisition: Accounts payable 616,675 Unearned revenue (72,649 ) Tax payable (96,893 ) Accrued liabilities and other payable (15,837 ) Net cash used in operating activities (203,383 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from acquisition 754,650 Acquisition of property & equipment (1,470 ) Net cash provide by investing activities 753,180 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Short-term loans 453,888 Net cash provided by financing activities 453,888 EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS 321 NET INCREASE IN CASH AND CASH EQUIVALENTS 1,004,006 CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD - CASH & CASH EQUIVALENTS, END OF PERIOD $ 1,004,006 Supplemental disclosure of cash flow information: Cash paid during the period for: Income tax paid $ 113,082 Interest paid $ 627 Supplemental disclosure of non-cash financing activities: Dividend declared $ 346,293 4 COVENANT GROUP HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (UNAUDITED) 1.
